SUCCESSION OF GLADYS MAE BOYT.
No. 2007 CA 0739.
Court of Appeal of Louisiana, First Circuit.
December 21, 2007.
NOT DESIGNATED FOR PUBLICATION.
WALTER ANTIN, JR., JOHN G. TOERNER, Attorneys for Appellant Nancy Boyt.
GLEN R. GALBRAITH, PATRICK RESO, STEVEN L. McKNEELY, NICOLE R. DILLON, FRANK J. DIVITTORIO, Attorneys for Appellee Vicki Vaughan.
Before CARTER, C.J., PETTIGREW, and WELCH, JJ.
PETTIGREW, J.
In the instant case, appellee filed a motion to annul probate of her grandmother's will and to remove appellant as testamentary executrix in this matter. The trial court granted said motion, finding "compelling evidence that the requisites of form required by law were not met." This appeal followed, wherein appellant alleged the trial court erred in finding that: (1) appellee met her burden of proof to annul the will; and (2) the notary's printed name on the will was not notarization of the will. After a thorough review of the record, we find no manifest error in the trial court's determination that the will in question was not in valid form. The trial court's findings are reasonable in light of the record in its entirety. Thus, in accordance with Uniform RulesCourts of Appeal, Rule 2-16.2A(5), (6), and (8), we affirm the judgment of the trial court. All costs associated with this appeal are assessed against appellant.
AFFIRMED.